DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 4/14/2022 has been entered. Claim 1-12 remain pending in this application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Galer et al. (US PGPub 2018/0042763) in view of Malhi (US PGPub 2013/0338552).
 In regard to Claim 1, Galer discloses a device for applying air pressure to a portion of a body of a person (see Fig. 4 and paragraphs 57) , comprising a garment configured to be arranged distally of a joint of the body of the person (Fig. 1, 24), wherein the garment comprises: an inflatable hollow ring configured for arrangement along a length of the garment (see Figs. 1 and 2, ring 24 makes up the length of the garment, ring 24 being hollow as shown in fig. 4a with chamber 56 therein; see paragraph 61) and configured to compress the portion of the body when inflated (see paragraphs 22 and 60, pneumatic compression is applied by fillings of one of the fluid chambers), the ring having a non-skin contacting surface (Fig. 4A, surface 44) and a skin contacting surface (Fig. 4A, surface 42) including a series of holes for supplying air directly to skin of the portion of the body of the person (Fig. 4A, holes 58; see paragraph 57, vent holes deliver gas to the patient’s skin), wherein the non-skin contacting surface and the skin contacting surface vi are formed substantially from an airtight material (see paragraph 52, layers are constructed from plastic material), wherein each of the holes define an opening only in the skin contacting surface (see Fig. 4A, holes are only in the skin contacting surface 42), and wherein each of the holes are in fluid communication with an interior of the hollow ring on which the hole is located
Galer does not teach a plurality of inflatable hollow rings configured for arrangement along a length of the garment; each of the plurality of hollow rings having a non-skin contacting surface.
However, Malhi teaches an analogous compression device for regulating body temperature (see abstract and fig. 3) wherein the garment is comprised of a plurality of inflatable hollow rings configured for arrangement along a length of the garment (see Fig. 3 and paragraphs 26-27, the garment is comprised of three hollow bladders 28a,28b,28c); each of the plurality of hollow rings having a non-skin contacting surface (see Fig. 4, surface 16 contacting the skin).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the garment of Galer to be comprised of multiple hollow rings, as taught by Malhi, for the purpose of being able to separately control sections of the garment for intermittent compression therapy (see paragraph 35 of Malhi).
In regard to Claim 11, Galer further discloses a method of compression comprising attaching a device of claim 1 to an arm or leg of the subject (Galer Fig. 1).
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Galer et al. (US PGPub 2018/0042763) in view of Malhi (US PGPub 2013/0338552), as applied to claim 1, and further in view of Wren (U.S. PG Pub 20170181921) further view Rodgers (U.S. Patent 4068867).
In regard to Claim 2, Galer as modified by Malhi discloses the compression device of claim 1, further comprising an air control unit (Galer Fig. 1, control unit 22). Galer does not explitely disclose wherein the air control unit comprises an air inletfluidly coupled to an air outlet on an opposing surface of the first component, and a plurality of air outlets disposed through a thickness of a second component of the air control unit, each of the plurality of air outlets being fluidly connected to a corresponding one of the plurality of hollow rings.
However, Wren teaches an analogous pneumatic compression device (see abstract and fig. 1) wherein the air control unit comprises an air inlet (Fig. 2, air inlet 38a; see paragraph 49) fluidly coupled to an air outlet on an opposing surface of the first component (Wren Fig. 2, air flows through and out of conduit 67 which terminates on the opposite end of both components. Paragraph [0111] discloses the hoses 59-64 are connected to the component 66), and a plurality of air outlets disposed through a thickness of a second component of the air control unit (Wren Fig. 2 depicts the annularly arranged openings in second component 65 which connect to hoses 59-64), each of the plurality of air outlets being fluidly connected to a corresponding one of the plurality of hollow rings (Wren Fig. 1 and Fig. 4 depicts the plurality of air outlets and corresponding hoses connecting to one of the plurality of hollow rings).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the air control unit of Galer to have an inlet coupled to a plurality of outlets, as taught by Wren, for the purpose of controlling each hollow ring individually with a single air component that reduces the number of parts needed while providing intermittent pneumatic therapy.
Galer, as modified by Wren, does not disclose the air inlet is rotatably-coupled to a surface of a first component of the air control unit.
However, Rodgers discloses an air hose fitting which rotatably-couples a source of air to a pneumatic device (Col. 1, lines 53-60) in order to provide resistance to stresses (Col. 1, lines 18-24).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the connection between the air control unit 56 and source of air, hose 58, as disclosed by Wren as modified by Malhi with the swivel valve as taught by Rodgers in order to reduce the stresses between the air hose and device which will improve the durability of the device (Rodgers; Col. 1, lines 18-24).
In regard to Claim 3, Galer, as modified by Wren and Rodgers, further discloses the compression device of claim 2, wherein the first component and the second component are rotatably-coupled about a central axis of the air control unit (Wren; Fig. 2, second component 65 rotates within first component 66 wherein the central axis runs through the middle of both of the cylindrical components).
In regard to Claim 4, Galer, as modified by Wren and Rodgers, further discloses the compression device of claim 2, wherein the air inlet is arranged at the central axis of the air control unit (Wren; Paragraph [0111] discloses component 65 is a cylindrical component rotating within component 66, which is also seen as cylindrical in Figure 2. Hoses are understood to be typically cylindrical and thus when connected to a cylindrical rotatory valve would place the air passage, i.e. inlet, at the central axis of the cylinder).
In regard to Claim 5, Galer, as modified by Wren and Rodgers, further discloses the compression device of claim 2, further comprising an air channel disposed through the thickness of the first component of the air control unit (Wren; Fig. 2, conduit 67 extends through the thickness of the second component 65, which is nested inside the first component 66 thus the air channel extends through the first component), wherein the air channel is fluidly-coupled with at least one of the plurality of air outlets disposed through the thickness of the second component of the air control unit based on a rotation of the first component and the second component about the central axis of the air control unit (Wren; Paragraph [0112] discloses the conduit 67 fluidly couples to the annularly arranged outlets based on the rotation of the second component 65 within the first component 66).
In regard to Claim 6, Galer, as modified by Wren and Rodgers, further discloses the compression device of claim 2, further comprising a motor operably coupled to the air control unit (Wren; Paragraphs [0052] and [0185] disclose a motor operably coupled to the valve).
In regard to Claim 7, Galer, as modified by Wren and Rodgers, further discloses the compression device of claim 6, further comprising a pump fluidly-coupled to the air inlet of the first component of the air control unit (Wren; Fig. 1 and Paragraph [0110] disclose pump 54).
In regard to Claim 8, Galer, as modified by Wren and Rodgers, discloses the compression device of claim 7, but does not explicitly disclose further comprising processing circuitry configured to supply, via the pump, air to the air inlet of the first component of the air control unit, and rotate, via the motor and about the central axis of the air control unit, the first component of the air control unit relative to the second component of the air control unit.
However, Wren does disclose, in a different embodiment (Fig. 18 embodiment), a compression device further comprising processing circuitry configured to supply, via the pump, air to the air inlet of the first component of the air control unit, and rotate, via the motor and about the central axis of the air control unit, the first component of the air control unit relative to the second component of the air control unit (Wren Paragraph [0176] discloses a controller for controlling the timing of the valve and the activation of the pump. Paragraph [0173] discloses this control provides sequential pneumatic output).
Further, Wren discloses that the embodiment of the compression device cited in claim 6 (Fig. 1 embodiment) also includes a drive (i.e. driver/motor) and a timer (Paragraph [0111] discloses the timer and drive of the Fig. 1 embodiment. Paragraph [0113] discloses the desired sequential inflation of the Fig. 1 embodiment. Paragraph [0173] similarly states the desired sequential inflation of the Fig. 18 embodiment carried out by the controller).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the air control unit of the modified Galer with the controller taught in the Fig. 18 embodiment in order to provide control circuitry for the motor and timer which are taught to be part of both embodiments of the compression device (Wren Paragraph [0111] discloses the timer and drive for the Fig. 1 embodiment and Paragraph [0176] discloses the controller which controls the timer and motor for the Fig. 18 embodiment). Further, it would have been obvious that a timer and motor would require at least limited control circuitry in order to operate the device as disclosed.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Galer et al. (US PGPub 2018/0042763) in view of Malhi (US PGPub 2013/0338552), as applied to claim 1 and in further view of Tseng (U.S. PG Pub 20100301749).
In regard to Claim 9, Galer as modified by Malhi discloses the compression device of claim 1, including electrically powered devices (see Galer paragraph 46 and Fig. 1, air control unit 22), but does not disclose a magnetic inner disk and a magnetic outer disk configured to be arranged at the joint of the body of the person wherein the inner and outer disks are rotatably coupled, relative rotation therebetween generating storable energy.
However, Tseng discloses a wearable energy generating device (Abstract; Paragraph [0042]) comprising a magnetic inner disk and a magnetic outer disk (Paragraph [0033]; Fig. 5, inner disk 10 and outer disk 14) configured to be arranged at the joint of the body of the person (Paragraph [0042] discloses applying the device to wearable object at the knee) wherein the inner and outer disks are rotatably coupled (Paragraph [0034] and Paragraph [0042] disclose rotation between the disks), relative rotation therebetween generating storable energy (Paragraph [0035] discloses transferring the induced electromotive force into electricity which is storable).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the compression device disclosed by Galer as modified by Malhi with the wearable energy generating device taught by Tseng in order to power to electronic components (see Galer paragraph 46 and Fig. 1, air control unit 22) on the garment to replace battery power (Tseng; Paragraph [0006] discloses batteries and Paragraph [0007] discloses providing power to electronic components).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Galer et al. (US PGPub 2018/0042763) in view of Malhi (US PGPub 2013/0338552) as applied to claim 1 above, and further in view of Wren et al. (US PGPub 20170181921).
In regard to Claim 10, Galer, as modified, teaches all previous elements of the claim as stated above. Galer does not teach wherein each of the plurality of hollow rings is separately attachable to the body.
However, Wren teaches an analogous inflatable compression device (see abstract and Fig. 1) wherein each of the plurality of hollow rings is separately attachable to the body (Wren; Paragraph [0046] discloses each inflatable chamber may be separate. Paragraph [0075] discloses these chambers may be in separate sleeves which are separately attachable to the body at different locations).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the hollow rings of Galer to be separately attachable to the body, as taught by Wren for the purpose of customizing placement of the device to the user’s needs.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Galer et al. (US PGPub 2018/0042763) in view of Malhi (US PGPub 2013/0338552) as applied to claim 1 above, and further in view of McGregor (US PGPub 2019/0374377)
In regard to Claim 12, Galer, as modified, teaches all previous elements of the claim as stated above. Galer does not teach wherein the series of holes for supplying air directly to skin are configured to apply a pressure of 30-140 mmHg to the skin.
However, McGregor teaches an analogous inflatable device that delivers air to a patient (see abstract and Fig. 1) wherein the series of holes for supplying air directly to skin (Fig. 1, holes in passageways 15; see paragraph 56) are configured to apply a pressure of 30-140 mmHg to the skin (see paragraph 81, air delivered at a pressure of 100mmHg).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the holes of Galer to apply air to the skin at a pressure of 100 mmHg, as taught by McGregor, for the purpose of applying a flow rate that maintains the integrity of the interior of the device while applying warming air (see paragraph 81 of McGregor).
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The current rejection is based on Galer in view of Malhi. Examiner agrees that Malhi does not teach that the non-skin contacting surface is airtight. However, Galer teaches this feature as well as the features of being inflatable, compressing the body when inflated, and applying air to the skin through the skin-contacting surface (see above rejection).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chakravarty et al. (US PGPub 2017/0313021) which discloses an inflatable medical article; Fan et al. (US PGPub 2017/0172227) which discloses a garment with air jets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799